Case 1:17-cv-06779-RA-DCF Document 92-8 Filed 08/05/21 Page 1 of 3

EXHIBIT H
Case 1:17-cv-06779-RA-DCF Document 92-8 Filed 08/05/21 Page 2 of 3

Federal Bureau of Prisons
Referral of an Inmate Criminal Matter for Investigation
Sensitive But Unclassified

Referral Number: NYM-15-0013 Original Entered Date: 5/22/2015 9:03:35 AM CST
Agency Category: Federal Agency: Federal Bureau of Referral Reason: Homicide,
Investigation- FBI Inmate
Current Status: Submitted Status Date: 5/22/2015 10:00 AM
Contact
First Name: Jason Last Name: Randazzo Title: FBI - Special
Agent
Phone: 9177319858 Email:
Inmates
Reg # Name
69913054 GRANT, ROBERTO

Status History

Status Status Date

Submitted 5/22/2015 10:00 AM
Incidents

Incident Number Date

Description

NYM-15-0044 5/18/2015 11:40 PM

On May 18, 2015 at approximately 11:40 pm inmates on 11-South, tier 12 notified the Unit Officers of an inmate unresponsive.
The officers called for a medical emergency/hit Body Alarm and staff responded. Upon arrival of staff, inmate Grant, Roberto
#69913-054 was found on his bunk bed unresponsive. Staff checked the inmate for a pulse and no pulse was detected. Inmate
Grant was moved off the bed and to the floor were staff began CPR. The Operations Lieutenant arrived and cleared the tier of
all inmates. The Operations Lieutenant connected the AED to inmate Grant and no shock was advised. Staff continued CPR
and moved the inmate to a stretcher. The AED then analyzed the inmate again and it advised to shock. The Operations
Lieutenant then administered one shock to inmate Grand as advised by the AED. Inmate Grant was then removed off the unit
to the medical sally port on the second floor with staff continuing CPR and life saving measures. The AED advised another
shock upon arrival to the second floor sally port. Staff then administered one additional shock to inmate Grant as advised by
the AED. CPR was then continued and the AED then advised shock, to which staff administrated a third shock as advised by
the AED. Staff then continued CPR until the arrival of EMS / FDNY who then took over medical care. Inmate Grant was
transported / escorted to the local hospital where he was pronounced dead at 0033 by an emergency room doctor, an

investigation continues.

Cases

Case Number
Comment Case Type Case Subtype Case Status Opened Date Closed Date

No data found.

US_ 00304 1 of 2 SUBJECT TO PROTECTIVE ORDER
Case 1:17-cv-06779-RA-DCF Document 92-8 Filed 08/05/21 Page 3 of 3

Federal Bureau of Prisons
Referral of an Inmate Criminal Matter for Investigation
Sensitive But Unclassified

Original
Attachments Original Location
File Name Document Type Document Subtype Entered By Code Original Entered Date
11-south roster.pdf SENTRY Roster TF18937 NYM 5/22/2015 9:02:02 AM CST
ClinicalEncounter Medical Inmate Assessments TF18937 NYM 5/22/2015 9:01:26 AM CST
Grant 69919-054.pdf
Staff Memos. pdf Statements & Staff Provided TF18937 NYM 5/22/2015 9:02:41 AM CST
Written
Memorandums
Comments
Law Enforcement Action Taken
[ ]Accepted [_]Declined L]Deferred

 

 

Name (printed) Title (printed)

 

 

Signature Date

US_ 00305 2 of 2 SUBJECT TO PROTECTIVE ORDER
